Citation Nr: 0909208	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral hip 
disability. 

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran testified at a February 2009 video-conference 
hearing.

The Veteran's claim of service connection for bilateral pes 
planus was previously denied in a rating decision issued in 
August 1979.  He was notified of the determination in August 
1979 and again in October 1979.  In a notice of disagreement 
received in October 1979, the Veteran did not specifically 
mention his pes planus condition; however, pes planus was 
noted in 2008 VA Form 9 as well as in a VA Form 646, both 
received in February 2008.  In a letter received in January 
1980, the Veteran requested an extension of time to submit 
additional evidence in support of his claim.  In a March 1980 
letter, the RO granted an additional 6 months to prepare the 
appeal.  In a May 1980 decision, the Board noted that the 
Veteran was seeking service connection for pes planus and 
that the RO had allowed a continuance to develop his appeal.  
Accordingly, the Board deferred a determination on Veteran's 
pes planus claim at that time.  A review of the claims folder 
reveals that no further action was taken on this issue.  In a 
May 2008 statement of the case, the RO addressed this defect 
and concluded that the appeal of the March 1979 rating 
decision was still pending.  Therefore, the issue was 
recharacterized from an application to reopen a claim for 
service connection for pes planus to that of entitlement to 
service connection for pes planus.  The Board concurs that 
the March 1979 rating decision did not become final, and 
accordingly, the claim will be considered on a de novo basis.

The record reflects that the Veteran is also seeking service 
connection for a bilateral knee disability as secondary to 
bilateral pes planus.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for a 
bilateral hip, bilateral ankle and low back disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent evidence of record shows the Veteran's 
bilateral pes planus preexisted service, and that there was 
an increase in the underlying severity of the pes planus 
during his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for 
bilateral pes planus which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

In written statements and in hearing testimony, the Veteran 
contends that his bilateral pes planus was aggravated during 
active duty service.  In particular, he alleges that his 
duties as an air policeman and cook during service required 
him to stand for prolonged periods of time which aggravated 
his pes planus disability.  He also reports that after 
discharge from service, he continued to experience problems 
with his feet.  

Clinical evaluation of the Veteran's feet upon entry into 
service in March 1962, revealed moderate pes planus.  
Thereafter, the Veteran was frequently treated for pes planus 
during service.  In a May 1963 treatment record, it was noted 
that his flat foot condition was aggravated by working long 
hours on the concrete floor of the dining hall and that he 
should spend time off of his feet.  In February, March and 
May 1964 treatment records it was noted that no attempt had 
been made to decrease the type of jobs that required him to 
stand and walk for prolonged periods of time. A Medical Board 
report dated in June 1964 recommended that the Veteran be 
discharged from active service due to severe pes planus.  It 
was indicated that he was unable to remain on his feet for 
prolonged periods of time.  

The Veteran underwent a VA examination in 1979 and was 
diagnosed as having pes planus.  The Veteran reported a 15-
year history of pain in the feet with an onset in service. 

Private medical treatment reports dated from 2002 to 2005 
indicate ongoing treatment and evaluation of bilateral pes 
planus.

In a September 2005 letter, the Veteran's private physician 
reported that the Veteran had been seen at the practice for 
multiple years and that he has had problems with his feet for 
his entire life which had become worse.  The physician 
reported that the Veteran's problems with his feet were 
documented in his military documents and that his work during 
service exacerbated his condition leading to a discharge due 
to his disability.        

The Veteran's bilateral pes planus was noted at entrance and 
thus existed prior to service.  During service, the veteran's 
bilateral pes planus increased in severity; thus, it is 
presumed that the bilateral pes planus was aggravated during 
service.  There simply is no evidence rebutting the 
presumption of aggravation.  Indeed, over the years the 
Veteran has consistently contended that he noticed 
exacerbation of his pes planus disability during his active 
service which is supported by his service treatment records.  
Moreover, a private physician has indicated that the 
Veteran's current bilateral pes planus was aggravated by his 
active duty service.  The record contains no contradictory 
medical opinion.  Accordingly, service connection for 
bilateral pes planus is warranted on an aggravation basis.


ORDER

Service connection for bilateral pes planus is granted.


REMAND

As service connection for bilateral pes planus has been 
established, the claims for service connection for a 
bilateral hip, bilateral ankle and low back disabilities, 
secondary to pes planus, warrant further development.

The Veteran alleges that his ankles, hips and low back are 
exacerbated by his poor gait due to his pes planus.  Private 
and VA medical records document complaints of low back, ankle 
and hip pain.  In a September 2005 letter, a private 
physician reported that flat feet can cause a shift in the 
body with increased wear and dysfunction of the other joints 
in the joint line, including the ankles and hips and that the 
Veteran was experiencing these ongoing painful conditions.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2008).  

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issues without the 
benefit of medical expertise.  Thus, a remand for further 
evidentiary development is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination with regard to his 
claims of service connection for bilateral 
hip, bilateral ankle and low back 
disabilities secondary to bilateral pes 
planus.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner. The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50% or greater likelihood) that 
any current hip, ankle or back disability 
was caused or worsened by the service-
connected bilateral pes planus.  

2.  Then, the RO should readjudicate the 
issues on appeal.  If the determination of 
any of these claims remains unfavorable to 
the Veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


